Citation Nr: 0001443	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran has verified service from March 1968 to February 
1970.  In an April 1989 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) initially denied 
entitlement to service connection for stomach and back 
disorders.  The veteran was notified of that decision at his 
latest address of record, and did not appeal.  He again 
claimed entitlement to service connection for back and 
stomach disorders, and in an August 1995 decision the Board 
of Veterans' Appeals (Board) determined that new and material 
evidence had not been submitted to reopen the previously 
denied claims.  The veteran was also notified of the August 
1995 decision, and did not appeal.  He again claimed 
entitlement to service connection for those disorders, and in 
an August 1997 rating decision the RO again determined that 
new and material evidence had not been submitted.  The 
veteran has perfected an appeal of the August 1997 decision.


FINDINGS OF FACT

1.  In an August 1995 decision the Board denied entitlement 
to service connection for back and stomach disorders.  The 
veteran was notified of that decision and did not appeal, and 
the August 1995 decision is final.  

2.  The evidence submitted subsequent to the August 1995 
Board decision is not new, in that it is cumulative and 
redundant of the evidence considered by the Board in August 
1995. 


CONCLUSION OF LAW

The August 1995 Board decision denying entitlement to service 
connection for stomach and back disorders became final, new 
and material evidence has not been submitted to reopen those 
claims, and the claims are not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As previously stated, in the August 1995 decision the Board 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for back and stomach disorders.  The evidence 
considered in that decision included the veteran's service 
medical records, which are negative for evaluation, 
treatment, or diagnosis of a back or stomach disorder.

In his August 1988 claim for VA compensation the veteran 
asserted that he had back and stomach problems as the result 
of exposure to Agent Orange in service.  He made no reference 
to having injured his back during service.

Private treatment records from 1973 to 1989 show that the 
veteran initially complained of back pain in May 1973, and 
was noted to have been vomiting blood.  As the result of a 
hospitalization his stomach complaints were diagnosed as a 
peptic ulcer.  He was seen in 1974 for abdominal pain, and in 
June 1976 he was evaluated for back pain related to a motor 
vehicle accident.  He was found to have acute gastritis and a 
lumbosacral strain in October 1976.  He was again treated for 
low back pain in September 1977 and August 1978, which was 
diagnosed as a muscle strain in August 1978.  In 1982 he was 
evaluated for back pain related to an on-the-job injury.  
There was an assessment of lumbosacral strain in November 
1983.  In April 1989 he was evaluated for nausea.  

VA outpatient treatment records reflect that the veteran's 
back complaints were assessed as chronic low back pain in 
July 1984.  In August 1986 he complained of intermittent 
vomiting over the previous two weeks, which was assessed to 
rule out peptic ulcer disease.  In October 1986, as the 
result of an endoscopic examination, his stomach complaints 
were diagnosed as probable peptic esophagitis with erosion.  
A March 1987 entry reflects recurrent low back pain.  In 
April 1987 the veteran was noted to have re-injured his back 
in a motor vehicle accident several days earlier, with a 
diagnosis of lumbosacral strain.  A June 1987 entry shows 
that he had symptomatic esophagitis.  In November 1987 he 
complained of chronic backache.  When seen by VA in July 1988 
and September 1989, the examiner noted that he had a history 
of reflux esophagitis and gastroesophageal reflux disease.  A 
November 1989 entry indicates that he had an acute strain in 
the lumbar area.  

The veteran again complained of low back pain in January and 
March 1991, with no recent history of trauma.  The diagnoses 
included lumbosacral muscle strain.  In May 1991 he reported 
having had back problems since 1971, with low back pain 
radiating into his right lower extremity for the previous two 
years following a lifting injury.  A November 1991 treatment 
record indicates that he had a history of low back pain for 
approximately 15 years, with significant back pain after 
heavy lifting as an ironworker nine years previously.  In 
January 1992 he reported having experienced low back pain 
since 1982 secondary to a lifting injury.  

In a December 1992 hearing the veteran testified that he 
injured his back while stationed in Vietnam in 1969 in the 
course of attempting to dislodge an artillery trailer from 
the mud.  He denied seeking any medical treatment at that 
time.  He stated that a back disorder was found when he was 
medically examined within two years of separation, but that 
the records of that employment examination could not be 
located.  He also testified that he had stomach problems 
shortly after his discharge from service, at which time he 
was found to have a hiatal hernia.  He also stated that the 
records of the treatment that he received for his stomach 
shortly after service could not be located because the 
physician had retired.

During a July 1993 VA gastrointestinal examination the 
veteran reported that the diagnosis of peptic ulcer disease 
had been made in 1972, with a subsequent diagnosis of a large 
hiatal hernia in 1974.  An upper gastrointestinal X-ray 
performed in conjunction with the July 1993 VA examination 
revealed a small hiatal hernia with free gastroesophageal 
reflux, but no mass or ulcer was seen.

The veteran was also provided a VA orthopedic examination 
July 1993, during which he reported that he first injured his 
back in 1969 while serving in Vietnam when he felt a "pop" 
in his back.  Findings on examination included limitation of 
lumbar spine motion.  The diagnosis was acute and recurrent 
strain of the lumbosacral spine.  In an addendum to the 
examination report the examiner stated that it was impossible 
to determine whether the back pain noted at the time of the 
veteran's examination in July 1993 was due to service-
incurred injury in 1969 or later industrial injuries.  The 
examiner added that the veteran may well have injured his 
back digging trenches in Vietnam, but that fact was not 
recorded in the medical records.  Similarly, he had no 
records pertaining to any industrial accident the veteran 
could have had.  The examiner also stated that he had no 
records to disprove the veteran's assertion that he injured 
his back during service.

An X-ray study of the spine in June 1993 revealed slight 
narrowing of the L5-S1 disc space.  The report of a July 1993 
electromyogram (EMG) and nerve conduction study (NCS) shows 
clinical findings of acute lumbosacral radiculopathy.

In January 1994 the RO requested a VA gastroenterologist to 
provide a definitive diagnosis of the veteran's stomach 
disorder.  Based on a review of the relevant medical records, 
the VA physician provided the diagnoses of hiatal hernia and 
gastroesophageal reflux disease. 

Evidence provided by the veteran in support of his claims of 
entitlement to service connection for stomach and back 
disorders since the August 1995 Board decision includes VA 
treatment records for December 1996 through March 1998 that 
indicate that the veteran continued to receive treatment for 
chronic back pain and lumbosacral strain.  A January 1997 
treatment record shows that he has been unemployed since 1990 
because of his back pain.  The VA treatment records also show 
that the veteran continued to receive treatment for stomach 
problems that were assessed as gastroesophageal reflux 
disease and a hiatal hernia.  The records are silent as to 
the onset of the back and stomach disorders or any 
relationship to service.

In his May 1998 substantive appeal the veteran stated that he 
had received treatment in 1971 and 1972 for his back and 
stomach problems, and that he was trying to locate the 
physician who had provided the treatment.  He has not, 
however, provided any additional evidence in support of his 
claim.

II.  Laws and Regulations

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  If 
new and material evidence is presented with respect to a 
claim that has been denied, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re-
adjudicate the claim for service connection on the 
substantive merits of the claim, after fulfilling VA's duty 
to assist the veteran in developing the facts of the case.  
See Winters v. West, 12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

III.  Analysis

The Board has reviewed the evidence submitted subsequent to 
the August 1995 decision, in the context of all the evidence 
of record, and finds that new and material evidence has not 
been submitted.  The evidence of record at the time of the 
Board's August 1995 decision included medical evidence 
showing that the veteran had chronic lumbosacral strain and 
gastroesophageal reflux disease.  The evidence also included 
the veteran's assertion that he had received treatment for 
stomach and back problems shortly after his separation from 
service.

The evidence submitted following the Board's August 1995 
decision includes the VA treatment records showing that the 
veteran continued to receive treatment for chronic 
lumbosacral strain and gastroesophageal reflux disease, and 
his statement indicating that he had received treatment for 
his back and stomach disorders in 1971 and 1972.  Because 
this evidence was considered by the Board in rendering the 
August 1995 decision, the additional evidence is cumulative 
and redundant of the evidence of record in August 1995, and 
it is not "new."

Because the Board finds that the additional evidence 
submitted by the veteran is not "new," it need not determine 
whether the evidence is "material."  See Smith v. West, 12 
Vet. App. 312 (1999) (if the evidence is found not to be 
"new," the analysis ends there--its materiality is not 
relevant).  The Board has determined, therefore, that new and 
material evidence has not been submitted to reopen the claims 
of entitlement to service connection for stomach and back 
disorders.



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claims of entitlement to service 
connection for back and stomach disorders is denied.  




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

